The Court.
Petitioners aver that they are defendants in an action pending in th.e court of respondents, in which one Hinkel is plaintiff; that said action is an action to quiet title to certain described lands; that petitioners have answered in said action, setting up certain defenses; that petitioners have demanded a jury trial of *253said action; that their demand has been refused, and that the respondents are about to try said action without a jury. Wherefore petitioners pray for a writ of mandate, commanding respondents to comply with petitioners’ demand for a jury, and “ not to undertake to try or to set said action for trial without a jury.”
Whether or not the petitioners should have a jury trial of said action is a question of law which the superior court has jurisdiction to hear and determine; and if any error has been, or shall be, committed in determining that question, the petitioners have a sufficient remedy in the ordinary course of law by appeal.
■ The prayer of petitioners is denied, and the proceeding dismissed.